Case 9:20-cv-80088-RS Document 63 Entered on FLSD Docket 12/08/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Civil Case No. 9:20-cv-80088-SMITH


 DISH NETWORK L.L.C. and
 NAGRASTAR LLC,

                       Plaintiffs,

        v.

 ROBERT REICH, CAROL REICH and
 CHANNEL BROADCASTING
 CORPORATION OF BELIZE LIMITED,

                       Defendants.
                                              /

             AGREED JUDGMENT AND PERMANENT INJUNCTION AGAINST
             DEFENDANTS ROBERT REICH, CAROL REICH, AND CHANNEL
                BROADCASTING CORPORATION OF BELIZE LIMITED

       This matter came before the Court upon the Joint Motion for Judgment and Permanent

 Injunction [DE 62] (the “Motion”) filed jointly by Plaintiffs DISH Network L.L.C. and

 NagraStar LLC (collectively “DISH”) and Defendants Robert Reich, Carol Reich, and Channel

 Broadcasting Corporation of Belize Limited (collectively “Defendants”). The Court GRANTS

 the Motion and ORDERS as follows:

       1.      Judgment is entered for DISH against Defendants on Counts I and II of its

 Complaint asserting claims under the Federal Communications Act, 47 U.S.C. §§ 605(a) and

 605(e)(4) (the “FCA”).

       2.      DISH is awarded statutory damages of $15,852,000.00 under the FCA, calculated

 at the parties’ agreed upon amount of $750.00 for each of the 21,136 access credentials sold and

 supported by Defendants to the CBC Service through which Defendants provided unauthorized

 access to DISH’s television programming.
Case 9:20-cv-80088-RS Document 63 Entered on FLSD Docket 12/08/2020 Page 2 of 2




         3.      Defendants, and anyone acting in active concert or participation with

 Defendants that receives actual notice of the order, are permanently enjoined from, directly or

 indirectly:

         (a)     receiving, retransmitting or copying, or assisting others in receiving,

                 retransmitting or copying, any of DISH’s, or its subsidiaries or affiliates,

                 including without limitation Sling TV’s, satellite or over-the-top Internet

                 transmissions of television programming or any content contained therein

                 (“DISH Programming”);

         (b)     operating any website, business or service, or trafficking in any technology,

                 product, service, device, component, application, passcode, access credential or

                 part thereof, that is primarily of assistance in the unauthorized reception of

                 DISH Programming.

         4.      Each party shall bear its own attorneys’ fees and costs in this case.

         5.      The Stipulated Preliminary Injunction entered on May 27, 2020 [DE 41] is

  hereby dissolved and replaced by this Agreed Final Judgment and Permanent Injunction.

         6.      The Court retains jurisdiction over this action after it becomes a final action for a

  period of three (3) years for the purpose of enforcing this judgment and permanent injunction.

         7.      This matter is CLOSED.

         DONE AND ORDERED in Fort Lauderdale, Florida, on this 8th day of December 2020.




 cc:     Counsel of Record


                                                  2
